Name: COMMISSION REGULATION (EC) No 2473/95 of 24 October 1995 determining the extent to which the applications for import licences submitted in October 1995 for certain cheeses under certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 can be accepted
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 25 . 10 . 95 ENl Official Journal of the European Communities No L 255/9 COMMISSION REGULATION (EC) No 2473/95 of 24 October 1995 determining the extent to which the applications for import licences submitted in October 1995 for certain cheeses under certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 can be accepted rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 629/95 :&gt;f 23 March 1995 laying down detailed rules for the ipplication to milk and milk products of certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 (&gt;), as amended by Regula ­ tion (EC) No 241 6/95 (2), and in particular Article 4 (4) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EC) No 629/95 :oncern quantities greater than those available for certain products ; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 October to 31 December 1995, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 629/95 for the period 1 October to 31 December 1995, shall be accepted, per country of origin , up to the percentages indicated. Article 2 This Regulation shall enter into force on 25 October 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 66, 24 . 3 . 1995, p . 6 . 2 OJ No L 248 , 14. 10 . 1995, p . 28 . No L 255/ 10 PEN Official Journal of the European Communities 25. 10 . 95 ANNEX Products originating in Bulgaria CN code Product % ex 0406 90 Cheese other than cheese of cow's milk 30,8 Products originating in Hungary CN code Product % ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Balaton , Cream-white, Hajdu, Marvany Ovari , Pannonia, Trappista 100